Citation Nr: 1623379	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-37 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of Barrett's esophagus with high grade dysplasia.

2.  Entitlement to VA compensation benefits under 38 U.S.C. § 1151 for additional disability manifested by recurrent abdominal hernia.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, determined new and material evidence had not been received to reopen a claim of service connection for esophageal cancer.  In a June 2011 decision, the Board determined that the Veteran had submitted new and material evidence, and reopened the claim for service connection for esophageal cancer and remanded the claim for additional development and adjudicative action.

A Board hearing was held in November 2014.  A transcript is of record.

The Board notes that it has recharacterized the issue on appeal from service connection for esophageal cancer to service connection for residuals of Barrett's esophagus with high grade dysplasia, status post transhiatal esophagogastrectomy.  The record shows that the Veteran was never diagnosed with esophageal cancer, but rather Barrett's esophagus with high grade dysplasia and subsequently underwent a transhiatal esophagogastrectomy.  See June 2003 VA treatment record (reporting a diagnosis of Barrett's esophagus with high grade dysplasia and a finding that there was "no gross evidence of carcinoma").  

The issue of entitlement to service connection for recurrent abdominal hernia as secondary to residuals of Barrett's esophagus with high grade dysplasia has been raised by the record at the November 2014 hearing, see Tr. at page 3, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Barrett's esophagus with high grade dysplasia and its residuals are attributable to service.  

2.  On June 20, 2003, the Veteran underwent a transhiatal esophagogastrectomy at a VA facility.

3.  Following the June 2003 surgery, the Veteran developed a hernia, which was surgically repaired in February 2006, but reoccurred.  

4.  Development of an abdominal hernia was a reasonably foreseeable result of the transhiatal esophagogastrectomy performed by VA.

5.  The Veteran's hernia did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Barrett's esophagus with high grade dysplasia and its residuals have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a recurrent abdominal hernia are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is granting service connection for Barrett's esophagus with high grade dysplasia and its residuals.  Therefore, it will not address the duties to notify and assist, as this is a fully-favorable determination.  

As to the issue involving compensation benefits under 38 U.S.C.A. § 1151, the VCAA duty to notify was satisfied by way of an April 2012 letter sent to the Veteran that fully addressed all required notice elements prior to the RO rating decision.  The letter informed the Veteran of what evidence was required to substantiate the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 and of his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records both before and after the VA procedure and statements from the Veteran.  VA also obtained a medical opinion.  The Board finds the medical opinion is adequate, as it was made after a review of the relevant evidence, and the examiner provided a rationale for the conclusions reached.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

VA medical records show that the Veteran was diagnosed with Barrett's esophagus with high grade dysplasia in 2003 and subsequently underwent a transhiatal esophagogastrectomy at that time.  In the September 2011 VA examination report, the examiner indicated that the Veteran had current symptoms of regurgitation and sleep disturbance caused by esophageal reflux.  The examiner noted that while the surgery removed the dysplasia, the Veteran continued to experience symptoms.  Therefore, the evidence establishes a current disability in during the appeal period.  

Additionally, the Veteran has reported and testified before the undersigned that he had reflux symptoms during service.  The undersigned found the Veteran's testimony credible and thus finds that there is evidence of in-service incurrence of a disease or injury in service.

What remains to be established is whether there is a relationship between the diagnosed Barrett's esophagus with high grade dysplasia and the Veteran's service.  The Board has reviewed the evidence of record and finds that evidence supports the grant of service connection for Barrett's esophagus with high grade dysplasia.  In a September 2011 VA examination report, the examiner concluded that the Veteran's Barrett's esophagus with high grade dysplasia was caused by gastric reflux in military service.  He added that medical literature supports the contention that the Barrett's esophagus is likely caused by chronic gastroesophageal reflux disability, which at least as likely as not began during service.  The Board accords this medical opinion high probative value, as the examiner reviewed the record and provided a reasoned opinion for the relationship between the Veteran's post-service Barrett's esophagus with high grade dysplasia and the gastric reflux symptoms the Veteran experienced in service.  As this is the only medical evidence addressing the relationship between the Veteran's current disability and in-service symptoms, the Board finds the evidence is in favor of the claim, and service connection for Barrett's esophagus with high grade dysplasia is granted.


III.  1151 Claim

In June 2003, the Veteran underwent a transhiatal esophagogastrectomy at a VA facility.  The VA hospitalization record shows that there were no complications.  In January 2006, the Veteran was seen with complaints of a hernia near the incision and reported that the bulge appeared shortly after the surgery and had remained stable in size until recently, when it enlarged.  In February 2006, he was diagnosed with a hernia and underwent a hernia repair with mesh.  An October 2012 VA treatment record shows that the Veteran had a recurrent hernia, which was symptomatic.  The Veteran claims that the hernia was not a foreseeable event and seeks compensation pursuant to 38 U.S.C.A. § 1151.  See VA Form 9, Appeal to Board of Veterans' Appeals ("It is our contention that the hernia was not a reasonable or foreseeable event.").

Compensation under § 1151 shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a) (2015).  In essence, there are three elements required to establish benefits under 38 U.S.C.A. § 1151: there must be (1) additional disability; (2) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability; and (3) a finding of fault or a finding of an event that was not reasonably foreseeable.  Each element is a prerequisite for the subsequent element.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2015).

Here, there is no dispute regarding element (1).  The evidence demonstrates that the Veteran has been diagnosed with a recurrent hernia following the transhiatal esophagogastrectomy.  Thus, there is evidence of an additional disability.  Additionally, there is competent evidence that the Veteran developed the hernia as a result of the transhiatal esophagogastrectomy.  See November 2012 VA examination report.  Therefore, element (2) is met.  The Veteran's assertions center on a finding that the development of a hernia was an event that was not reasonably foreseeable.  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2015).

In Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013), the Court held that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  Notwithstanding any informed consent document of record, the Court emphasized that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the Veteran in a given case.   Id. at 368-69. 

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the subsequent development of a hernia was an event that was not reasonably foreseeable.  In other words, the Board finds that the development of a hernia was a foreseeable event.  The reasons follow.

A June 2003 VA treatment record shows that the physician discussed the risks and benefits of the surgery.  She wrote, "[The Veteran] understands that this includes but is not limited to bleeding, infection, leak from anastomoses, need for further surgery, pneumonia, and death."  In the November 2012 examination report, the VA examiner stated that a hernia was a common complication of this type of surgery and a reasonably foreseeable event for this type of procedure.  While a hernia was not listed as one of the risks, the examiner specifically noted that the risks were "not limited to" those that she listed, which would have included a host of risks that were not specified at that time.  Additionally, the Veteran developed a hernia and had to undergo a hernia repair, which is "further surgery" following the transhiatal esophagogastrectomy.  More importantly, a medical professional has stated that a hernia is a common complication from a transhiatal esophagogastrectomy.  These three pieces of evidence establish a basis to conclude that the hernia was a foreseeable event.  The Veteran has not submitted any competent evidence that the hernia was an event that was not reasonably foreseeable.  

While the Veteran specifically alleged in the VA Form 9 that he was claiming § 1151 benefits based on the assertion that the hernia was not a reasonable or foreseeable event, the Board will also address whether the hernia was the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing medical treatment to ensure that it addresses any potential theory raised by the record.  In the November 2012 examination report, the VA examiner stated that a hernia was a common complication of this type of surgery and did not depart from an acceptable level of care.  The Veteran has not submitted any competent evidence that the hernia was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.  

Accordingly, for the reasons described above, the Board concludes that the Veteran's development of a recurrent hernia was a reasonably foreseeable event and was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.  38 U.S.C.A. § 1151.  The claim is denied.








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for Barrett's esophagus with high grade dysplasia, and its residuals, is granted.

VA compensation benefits under 38 U.S.C. § 1151 for additional disability manifested by recurrent abdominal hernia is denied.



_________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


